FIRST AMENDMENT TO
RECEIVABLES LOAN AND SECURITY AGREEMENT
 
THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is dated
as of April 28, 2006 (the “Closing Date”), by and between CAPITALSOURCE FINANCE
LLC, a Delaware limited liability company, as secured party (herein referred to
as the “Lender”) and SILVERLEAF RESORTS, INC., a Texas corporation, as debtor
(herein referred to as the “Borrower”).
 
RECITALS
 
A.  Borrower and Lender have entered into that certain Receivables Loan and
Security Agreement, dated as of April 29, 2005 (as amended and modified from
time to time, the “Loan Agreement”).
 
B.  The Borrower and Lender desire to amend the Loan Agreement on the terms and
conditions as hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
 
AGREEMENT
 
ARTICLE I
Definitions
 
1.01   Capitalized terms used in this Amendment are defined in the Loan
Agreement, as amended hereby, unless otherwise stated.
 
ARTICLE II
Amendments to Loan Agreement
 
Effective as of the date hereof, the Loan Agreement is hereby amended as
follows:
 
2.01   Amendment to Section 1.35. Section 1.35(n) of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:
 
“(n) The maximum outstanding principal balance of any Pledged Note Receivable
hereunder does not exceed $50,000 and the maximum aggregate exposure by any one
obligor shall not exceed two (2) Pledged Notes Receivable, without the prior
written consent of Lender; provided, however, with respect to up to ten percent
(10%) of the unpaid principal balance of all Pledged Notes Receivable, the
maximum outstanding principal balance of any Pledged Note Receivable may exceed
$50,000 so long as (i) the maximum outstanding principal balance of any such
Pledged Note Receivable does not exceed $150,000 and (ii) the maximum aggregate
exposure by any one obligor shall not exceed $250,000;”

First Amendment to Receivables Loan and Security Agreement


--------------------------------------------------------------------------------


 
2.02   Amendment to Section 1.50. Section 1.50 of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:
 
“1.50 Interest Rate. On any date, for all Advances and Obligations, unless
otherwise set forth in this Agreement, the fluctuating rate of interest per
annum equal to the sum of the Prime Rate in effect on such day plus
three-quarters of one percent (0.75%) per annum. The Interest Rate shall be
calculated based on a three hundred sixty (360) day year and charged for the
actual number of days elapsed.
 
2.03   Amendment to Section 1. Section 1 of the Loan Agreement is hereby amended
to add the definition of “Prime Rate” in correct alphabetical order as set forth
below.
 
“Prime Rate. The rate announced from time to time as the “prime rate” by
Citibank, N.A., New York, New York; provided, that should Lender be unable to
determine such rate, such other indication of the prevailing prime rate of
interest as Lender shall reasonably select.”
 
2.04   Amendment to Section 1.55. Section 1.55 of the Loan Agreement is hereby
deleted in its entirety.
 
2.05   Amendment to Section 2.3. Section 2.3 of the Loan Agreement is hereby
amended to delete the term “LIBOR Rate” and replace it with the term “Prime
Rate” in each instance that is it used therein.
 
2.06   Amendment to Section 2.7. Section 2.7 of the Loan Agreement is hereby
amended to delete the phrase “or as the consequence of the breaking of any LIBOR
contract” found therein.
 
2.07   Amendment to Section 2.8. Section 2.8 of the Loan Agreement is hereby
amended to delete the term “LIBOR Rate” found therein and replace it with the
term “Prime Rate”.
 
2.08   Amendment to Section 2.9. Section 2.9 of the Loan Agreement is hereby
amended to delete clauses (a) and (b) found therein.
 
2.09   Amendment to Section 2 Section 2 of the Loan Agreement is hereby amended
by adding Section 2.11 thereto to read as follows:

First Amendment to Receivables Loan and Security Agreement

2

--------------------------------------------------------------------------------


 
“2.11 Non-Recourse.
 
Subject to the qualifications below, Lender shall not enforce the liability and
obligation of Borrower to perform and observe the obligations contained in this
Agreement or any of the other Loan Documents by any action or proceeding wherein
a money judgment shall be sought against Borrower, except that Lender may bring
a foreclosure action, an action for specific performance or any other
appropriate action or proceeding to enable Lender to enforce and realize upon
its interest under this Agreement and the other Loan Documents, or in any
Collateral or any other collateral provided to Lender pursuant to the Loan
Documents; provided, however, that, except as otherwise specifically provided in
this Agreement, any judgment in any such action or proceeding shall be
enforceable against Borrower only to the extent of Borrower’s interest in any
Collateral, and in any other collateral given to Lender, and Lender, by
accepting this Agreement and the other Loan Documents, shall not sue for, seek
or demand any deficiency judgment against Borrower in any such action or
proceeding under or by reason of or under or in connection with this Agreement
or the other Loan Documents. The provisions of this Section shall not, however,
(A) constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (B) impair the right of Lender to name
Borrower as a party defendant in any action or suit for foreclosure and sale
under any Loan Document; (C) affect the validity or enforceability of any
guaranty made in connection with the Loan or any of the rights and remedies of
Lender thereunder; (D) impair the right of Lender to obtain the appointment of a
receiver; (E) constitute a prohibition against Lender to seek a deficiency
judgment against Borrower in order to fully realize the security granted by any
Loan Document or to commence any other appropriate action or proceeding in order
for Lender to exercise its remedies against any Collateral; or (F) constitute a
waiver of the right of Lender to enforce the liability and obligation of
Borrower, by money judgment or otherwise, to the extent of any loss, damage,
cost, expense, liability, claim or other obligation incurred by Lender
(including attorneys’ fees and costs reasonably incurred) arising out of or in
connection with (and Borrower shall be personally liable for) the following:
 
(A)  Borrower’s commission of a criminal act;
 
(B)  the removal or disposal of any personal property from any Collateral in
violation of the terms of any of the Loan Documents unless replaced by personal
property of reasonably equivalent value;

First Amendment to Receivables Loan and Security Agreement

3

--------------------------------------------------------------------------------



(C)  any matters arising under Section 9.3 of this Agreement;
 
(D)  the misapplication by Borrower of any funds derived from any Collateral,
including security deposits, insurance proceeds and condemnation awards;
 
(E)  the fraud or willful or intentional misrepresentation by Borrower made in
or in connection with the Loan Documents, or the Loan or any Collateral;
 
(F)  Borrower’s collection of rents more than one month in advance or entering
into or modifying written leases, or receipt of monies by Borrower in connection
with the modification of any written leases, in violation of this Agreement or
any of the other Loan Documents;
 
(G)  Borrower’s failure to apply proceeds of rents or any other payments in
respect of the leases and other income of any Collateral or any other collateral
to the costs of maintenance and operation of any Collateral and to the payment
of taxes, lien claims, insurance premiums, debt service and other amounts due
under the Loan Documents or failure to deliver to Lender rents or security
deposits upon request after the occurrence of an Event of Default;
 
(H)  Any Change in Management occurs;
 
(I)  Borrower’s failure to maintain insurance as required by this Agreement or
to pay any taxes or assessments affecting any Collateral;
 
(J)  any damage, destruction or waste to any Collateral or other collateral
securing the Loan caused by the acts or omissions of Borrower, its Lenders,
administrators, managers, members or employees; or
 
(K)  Borrower’s failure to pay for any loss, liability or expense (including
reasonable attorneys’ fees) incurred by Lender arising out of any claim or
allegation made by Borrower, its successors or assigns, or any creditor of
Borrower, that this Agreement or the transactions contemplated by the Loan
Documents establish a joint venture, partnership or other similar arrangement
between Borrower and Lender.

First Amendment to Receivables Loan and Security Agreement

4

--------------------------------------------------------------------------------


 
The foregoing limitation of liability contained above is personal to the
original Borrower named herein and may not be assigned or transferred in any
manner. Accordingly, the successors and assigns of the original Borrower named
herein shall not receive the benefit of the foregoing limitation of liability,
and the Loan shall be full recourse to that successor or assign.
 
Notwithstanding anything to the contrary in this Agreement or any of the other
Loan Documents, (A) Lender shall not be deemed to have waived any right which
Lender may have under Section 506(a), 506(b), 1111(b) or any other provisions of
the Bankruptcy Code, and any comparable foreign laws relating to bankruptcy,
insolvency or creditors’ rights to file a claim for the full amount of the Loan
or to require that all collateral shall continue to secure all of the Loan owing
to Lender in accordance with the Loan Documents, and (B) the Loan shall be fully
recourse to Borrower in the event that:
 
(A)  Borrower files a voluntary petition under the Bankruptcy Code or any other
federal or state bankruptcy or insolvency law;
 
(B)  Any Change in Management occurs without the prior written consent of Lender
(which consent shall be in Lender’s sole discretion);
 
(C)  an officer, director, representative or Person which owns or controls,
directly or indirectly, Borrower, or an affiliate of any of the foregoing,
files, or joins in the filing of, an involuntary petition against Borrower under
the Bankruptcy Code or any other federal or state bankruptcy or insolvency law,
or solicits or causes to be solicited petitioning creditors for any involuntary
petition against Borrower from any Person;
 
(D)  Borrower files an answer consenting to or otherwise acquiescing in or
joining in any involuntary petition filed against it, by any other Person under
the Bankruptcy Code or any other federal or state bankruptcy or insolvency law,
or solicits or causes to be solicited petitioning creditors for any involuntary
petition from any Person;

First Amendment to Receivables Loan and Security Agreement

5

--------------------------------------------------------------------------------


 
(E)  in any case or proceeding under the Bankruptcy Code or in any other
judicial proceeding, all or any portion of the lien of Lender or the obligations
of Borrower to pay principal and interest as specified in the Loan Documents is
rescinded, set aside, or determined to be void or unenforceable, or any of the
terms of any of the Loan Documents is modified without Lender’s consent;
 
(F)  fraud, misappropriation of funds or theft is committed by Borrower or any
affiliate of Borrower in connection with the Loan or any Collateral;
 
(G)  an intentional misrepresentation is made by Borrower or any affiliate of
Borrower in connection with the Loan or the obtaining of the Loan; or
 
(H)  Borrower or any of its affiliates asserts any claim, defense, or offset
against Lender that Borrower has waived or agreed not to assert.
 
None of the foregoing limitations on the personal liability of Borrower shall
modify, diminish or discharge the personal liability of any Guarantor under any
Guaranty.”
 
2.10   Amendment to Section 11. Section 11 of the Loan Agreement is hereby
amended to add the following Section 11.24 thereto in its entirety as follows:
 
“11.24  Treatment of Fees.
 
The parties hereto agree that all fees due and payable by the Borrower under
this Agreement, including, without limitation, pursuant to Sections 2.4 and 2.5
hereof, shall be deemed to be and shall be treated as interest in respect of the
outstanding principal amount of the Loan; provided, however, that nothing in
this Section 11.24 shall in any way modify or reduce the obligations of the
Borrower under Section 2.3 of this Agreement.”
 
2.11   Amendment to Section 11. Section 11 of the Loan Agreement is hereby
amended to add the following Section 11.25 thereto in its entirety as follows:

First Amendment to Receivables Loan and Security Agreement

6

--------------------------------------------------------------------------------


 
“11.25  Agency
 
If any of the Obligations are held at any time by any party other than
CapitalSource Finance LLC, then each Lender and its successors and assigns
hereby (i) designates and appoints CapitalSource Finance LLC, a Delaware limited
liability company, and its successors and assigns (“CapitalSource”), to act as
agent and servicer for Lender and its successors and assigns under this
Agreement and all other Loan Documents, (ii) irrevocably authorizes
CapitalSource to take all actions on its behalf under the provisions of this
Loan Agreement and all other Loan Documents, (iii) irrevocably authorizes
CapitalSource to exercise all such powers and rights, and to perform all such
duties and obligations hereunder and thereunder, (iv) irrevocably agrees not to
take any such action or exercise any such powers or rights individually or
otherwise other than through CapitalSource in its capacity as agent hereunder
and (v) agrees that any right to control or replace CapitalSource in its
capacity as such agent shall be exercised by at least a majority in interest of
the holders of the Obligations. CapitalSource, on behalf of and for the pro rata
benefit of each of the holders of the Obligations, shall hold all Collateral and
receive all payments of principal and interest, fees, charges and collections
received pursuant to this Agreement and all other Loan Documents. Borrower
acknowledges that each Lender and its successors and assigns transfers and
assigns to CapitalSource the sole and exclusive right to act as Lender's agent,
to hold, possess and/or prefect security interests in all Collateral, enforce
all rights, receive all payments and perform all obligations of each Lender
contained herein and in all of the other Loan Documents. Borrower shall within
ten (10) Business Days after CapitalSource’s reasonable request, take such
further actions, obtain such consents and approvals and duly execute and deliver
such further agreements, amendments, assignments, instructions or documents as
CapitalSource may request to further evidence the appointment and designation of
CapitalSource as agent for each Lender and any other holders of the
Obligations.”
 
ARTICLE III
Conditions Precedent
 
3.01   Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent in a manner
satisfactory to Lender, unless specifically waived in writing by Lender:
 
(a)  Lender shall have received this Amendment, duly executed by the Borrower
and Lender.
 
(b)  Lender and Borrower shall have entered into an amendment and restatement of
the Inventory Loan Agreement in form and substance satisfactory to Lender.

First Amendment to Receivables Loan and Security Agreement

7

--------------------------------------------------------------------------------



(c)  Lender shall have received a copy of the resolutions in form and substance
reasonably satisfactory to Lender, of the board of directors of Borrower
authorizing the execution, delivery and performance of this Amendment, certified
by the secretary of the Borrower as of the Closing Date, and such certificate
shall state that the resolutions thereby certified have not been amended,
modified, revoked or rescinded as of the date of such certificate.
 
(d)  The representations and warranties contained herein and in the Loan
Agreement, as amended hereby, and the Loan Documents, shall be true and correct
as of the date hereof, as if made on the date hereof.
 
(e)  No Default or Event of Default shall have occurred and be continuing,
unless such Default or Event of Default has been otherwise specifically waived
in writing by Lender.
 
(f)  All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Lender.
 
(g)  All corporate and other proceedings, and all documents, instruments and
other legal matters in connection with the execution of this Amendment shall be
satisfactory in form and substance to Lender and its counsel.
 
ARTICLE IV
No Waiver
 
4.01   No Waiver. Borrower is hereby notified that irrespective of (i) any
waivers or consents previously granted by Lender regarding the Loan Agreement
and the Loan Documents, (ii) any previous failures or delays of Lender in
exercising any right, power or privilege under the Loan Agreement or the Loan
Documents, or (iii) any previous failures or delays of Lender in the monitoring
or in the requiring of compliance by Borrower with the duties, obligations, and
agreements of Borrower in the Loan Agreement and the Loan Documents, Borrower
will be expected to comply strictly with its duties, obligations and agreements
under the Loan Agreement and the Loan Documents.
 
Except as expressly provided in this Amendment, nothing contained in this
Amendment or any other communication between Lender and the Borrower shall be a
waiver of any past, present or future violation, Default or Event of Default of
Borrower under the Loan Agreement or any Loan Document. Similarly, Lender hereby
expressly reserves any rights, privileges and remedies under the Loan Agreement
and each Loan Document that Lender may have with respect to each violation,
Default or Event of Default, and any failure by Lender to exercise any right,
privilege or remedy as a result of the violations set forth above shall not
directly or indirectly in any way whatsoever either (i) impair, prejudice or
otherwise adversely affect the rights of Lender, except as set forth herein, at
any time to exercise any right, privilege or remedy in connection with the Loan
Agreement or any Loan Document, (ii) amend or alter any provision of the Loan
Agreement or any Loan Document or any other contract or instrument, or
(iii) constitute any course of dealing or other basis for altering any
obligation of Borrower or any rights, privilege or remedy of Lender under the
Loan Agreement or any Loan Document or any other contract or instrument. Nothing
in this Amendment shall be construed to be a consent by Lender to any prior,
existing or future violations of the Loan Agreement or any Loan Document.

First Amendment to Receivables Loan and Security Agreement

8

--------------------------------------------------------------------------------



ARTICLE V
Ratifications, Representations and Warranties
 
5.01   Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the Loan
Agreement and the Loan Document, and, except as expressly modified and
superseded by this Amendment, the terms and provisions of the Loan Agreement and
the Loan Document are ratified and confirmed and shall continue in full force
and effect. The Borrower and Lender agree that the Loan Agreement and the Loan
Document, as amended hereby, shall continue to be legal, valid, binding and
enforceable in accordance with their respective terms.
 
5.02   Representations and Warranties. The Borrower hereby represents and
warrants to Lender that (a) the execution, delivery and performance of this
Amendment and any and all Loan Document executed and/or delivered in connection
herewith have been authorized by all requisite corporate action on the part of
the Borrower and will not violate the organizational documents or governing
documents of Borrower; (b) the representations and warranties contained in the
Loan Agreement, as amended hereby, and any Loan Document are true and correct on
and as of the date hereof and on and as of the date of execution hereof as
though made on and as of each such date; (c) no Default or Event of Default
under the Loan Agreement, as amended hereby, has occurred and is continuing,
unless such Default or Event of Default has been specifically waived in writing
by Lender; and (d) the Borrower is in full compliance with all covenants and
agreements contained in the Loan Agreement and the Loan Document, as amended
hereby; (e) Borrower has not amended its organizational documents or its
governing documents since the date of the Loan Agreement.
 
ARTICLE VI
Miscellaneous Provisions
 
6.01   Survival of Representations and Warranties. All representations and
warranties made in the Loan Agreement or any Loan Document, including, without
limitation, any document furnished in connection with this Amendment, shall
survive the execution and delivery of this Amendment and the Loan Document, and
no investigation by Lender or any closing shall affect the representations and
warranties or the right of Lender to rely upon them.

First Amendment to Receivables Loan and Security Agreement

9

--------------------------------------------------------------------------------



6.02   Reference to Loan Agreement. Each of the Loan Agreement and the Loan
Document, and any and all documents or instruments now or hereafter executed and
delivered pursuant to the terms hereof or pursuant to the terms of the Loan
Agreement, as amended hereby, are hereby amended so that any reference in the
Loan Agreement and such Loan Document to the Loan Agreement shall mean a
reference to the Loan Agreement, as amended hereby.
 
6.03   Expenses of Lender. As provided in the Loan Agreement, the Borrower
agrees to pay on demand all costs and expenses incurred by Lender in connection
with the preparation, negotiation, and execution of this Amendment and the Loan
Documents executed pursuant hereto, including, without limitation, the costs and
fees of Lender’s legal counsel, and all costs and expenses incurred by Lender in
connection with the enforcement or preservation of any rights under the Loan
Agreement, as amended hereby, or any Loan Document, including, without,
limitation, the costs and reasonable fees of Lender’s legal counsel in
connection with any such enforcement or preservation efforts.
 
6.04   Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
 
6.05   Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of Lender and the Borrower and their respective successors and
assigns, except that the Borrower may not assign or transfer any of their rights
or obligations hereunder without the prior written consent of Lender.
 
6.06   Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.
 
6.07   Effect of Waiver. No consent or waiver, express or implied, by Lender to
or for any breach of or deviation from any covenant or condition by the Borrower
shall be deemed a consent to or waiver of any other breach of the same or any
other covenant, condition or duty.
 
6.08   Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.
 
6.09   Applicable Law. THIS AMENDMENT AND ALL LOAN DOCUMENT EXECUTED PURSUANT
HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND.

First Amendment to Receivables Loan and Security Agreement

10

--------------------------------------------------------------------------------



6.10   Final Agreement. THE LOAN AGREEMENT AND THE LOAN DOCUMENT, EACH AS
AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE LOAN
AGREEMENT AND THE LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO MODIFICATION,
RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS AMENDMENT
SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY THE BORROWER AND LENDER.
 
6.11   Release. THE BORROWER HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM LENDER. THE BORROWER HEREBY VOLUNTARILY AND KNOWINGLY
RELEASES AND FOREVER DISCHARGES LENDER, ITS PREDECESSORS, LENDER, EMPLOYEES,
SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF
ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE THIS AMENDMENT IS EXECUTED, WHICH THE BORROWER MAY NOW OR HEREAFTER
HAVE AGAINST LENDER, ITS PREDECESSORS, LENDER, EMPLOYEES, SUCCESSORS AND
ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM
ANY “LOANS”, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING,
TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST
LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE LOAN
AGREEMENT OR LOAN DOCUMENT, AND NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.
 
[The Remainder of this Page Intentionally Left Blank]

First Amendment to Receivables Loan and Security Agreement

11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been duly executed on the date first
written above.
 

  LENDER:         CAPITALSOURCE FINANCE LLC,
a Delaware limited liability company  
   
   
    By:   /S/ DAVID M. MARTIN    Name: 

--------------------------------------------------------------------------------

David M. Martin    Title:  General Counsel 

 

  BORROWER:         SILVERLEAF RESORTS, INC.,
a Texas corporation  
   
   
    By:   /S/ HARRY J. WHITE, JR.    Name: 

--------------------------------------------------------------------------------

Harry J. White, Jr.   Title: CFO 

 
First Amendment to Receivables Loan and Security Agreement


--------------------------------------------------------------------------------

